Citation Nr: 1438059	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-03 532A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to September 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeals.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

At his June 2014 videoconference hearing, the Veteran testified that since his last VA examination in April 2011, his left knee osteoarthritis and DDD of the lumbosacral spine had worsened.  With regard to his DDD of the lumbosacral spine, the Veteran testified that after his last VA examination, he began having numbness from the middle of his back to his right knee, and experienced increased pain and decreased mobility.  With regard to his left knee, he testified that he experienced increased pain, decreased mobility, and had to switch from a soft wrapping knee brace to a metal knee brace.  

The Board finds that the evidence indicates that the Veteran's service-connected left knee osteoarthritis and DDD of the lumbosacral spine may have worsened since his VA examinations in April 2011.  Accordingly, the Board concludes that new examinations are warranted to determine the current extent and severity of the aforementioned service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Wilkes-Barre, Pennsylvania, and any associated outpatient clinics dated from April 2011 to present. 

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his left knee osteoarthritis.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria.

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his DDD of the lumbosacral spine.  The Veteran's claims files and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  The examiner should report all findings in accordance with VA rating criteria, to include addressing whether there are any neurological manifestations of the Veteran's DDD.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



